 EX. 10.2


INDEMNIFICATION AGREEMENT
 

     This Indemnification Agreement (the "Agreement") is made as of the date
indicated below between ChromaDex Corporation, a Delaware corporation (the
"Company"), and the undersigned individual ("you"). In consideration of your
continued service to the Company or one of its subsidiaries, the Company hereby
binds itself as follows (capitalized terms are generally defined in Exhibit A):


1.     
Grant of Indemnification

    1.1. Indemnification. If you become Involved in a Claim, the Company will
indemnify you, to the fullest extent permitted by law, against any and all
Losses actually and reasonably incurred by you as a result of the Claim. Until
the Claim is resolved, the Company will advance to you any and all Expenses upon
receipt by the Company of a written undertaking by you to repay all amounts so
advanced if it is ultimately determined that you were not entitled to be
indemnified for such Claim under this Agreement.
 
     1.2. Enforcement. If a written demand by you for indemnity under this
Agreement is not paid in full by the Company within thirty (30) days, you may
immediately commence arbitration against the Company to recover the unpaid
amount of your claim, together with interest thereon. If you are successful in
whole or in part, the Company will also pay all of your Expenses in prosecuting
that arbitration.
 
     1.3. Action by Company. Except following a Change of Control, the
requirements for advancement of Expenses will not apply to a Claim brought by
the Company and approved by a majority of its Board of Directors.
 
     2. Change in Control. Following a Change of Control, the Company will
advance all Expenses and indemnify you unless it receives a final court
determination or a written opinion from Independent Legal Counsel that
indemnification of the Claim is not permissible. The Company agrees to pay the
reasonable fees of Independent Legal Counsel and to fully indemnify such counsel
against any and all expenses (including attorneys' fees), claims, liabilities
and damages arising out of or relating to this Agreement or such counsel's
engagement pursuant hereto.
 
     3. Presumptions. In any proceeding to enforce this Agreement, the burden of
proof will be on the Company to prove that you may not be indemnified for any
Claim under Delaware law. The termination of any claim, whether by judgment,
order, settlement (with or without court approval) or conviction, or upon a plea
of nolo contendere or its equivalent, shall not create a presumption that you
did not meet any particular standard of conduct or did have any particular
belief or that a court determined that indemnification is not permitted by
applicable law.
 
Furthermore, neither an unfavorable decision, nor the lack of any decision, by
the Company's Board of Directors, any Committee of that Board, or any counsel to
the Company regarding whether you met any particular standard of conduct or had
nay particular belief shall be a defense to your Claim or create a presumption
that you have not met any particular standard of conduct or did not have any
particular belief.


     4. Nonexclusivity. Your rights under this Agreement are in addition to any
other rights you may have under the Company's Certificate of Incorporation,
Bylaws or Delaware law or otherwise. To the extent that a change in the Delaware
law (whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company's Certificate of
Incorporation and Bylaws and this Agreement, this Agreement will be deemed to
provide you with those greater benefits. To the extent the Company maintains an
insurance policy or policies providing directors' and officers' liability
insurance, you will be covered by such policy or policies, in accordance with
its or their terms, to the maximum extent of the coverage available for any
Company director or officer.

 
 

--------------------------------------------------------------------------------

 

 
 5. No Duplication of Payments; Subrogation. The Company shall not be liable
under this Agreement to make any payment in connection with any Claim made
against you to the extent you have otherwise actually received payment (under
any insurance policy, Bylaw or otherwise) of the amounts otherwise indemnifiable
hereunder. The Company shall be subrogated to all of your rights of recovery to
the extent of any payment made to you. You agree to execute all papers required
and do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company to effectively bring
suit to enforce such rights.
 
6. Selection of Counsel. In the event the Company shall be obligated under
Section 1 hereof to advance any Expenses to you, the Company shall be entitled
to assume the defense of such proceeding, with counsel approved by you (which
consent shall not unreasonably be withheld), upon the delivery to you of written
notice of its election so to do. After delivery of such notice, approval of such
counsel by you and the retention of such counsel by the Company, the Company
shall not be liable to you under this Agreement for any fees of counsel
subsequently incurred by you with respect to the same proceeding, provided that,
(i) you shall have the right to employ your counsel in any such proceeding at
your expense, and (ii) the reasonable fees and expenses of your counsel shall be
at the expense of the Company if (A) the employment of your counsel has been
previously authorized in writing by the Company, or (B) you shall have
reasonably concluded and notified the Company in writing that there may be a
conflict of interest between either the Company and you in the conduct of any
such defense or between you and other indemnitees of the Company being
represented by counsel retained by the Company in the same proceeding.


7.     
General.

    7.1. Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives. This Agreement shall continue in effect regardless of
whether you continue to serve as an officer or director of the Company or of any
other enterprise at the Company's request.
 
    7.2. Complete Agreement; Modifications. This Agreement and any documents
referred to herein or executed contemporaneously herewith constitute the
parties' entire agreement with respect to the subject matter hereof and
supersede all prior indemnification agreements between the Company and you, and
all other written and oral agreements, representations, warranties, statements,
promises and understanding, and all contemporaneous oral agreements,
representations, warranties, statements, promises and understandings, with
respect to the subject matter hereof. This Agreement may not be amended, altered
or modified except by a writing signed by both parties.
 


7.3.     
Disputes.

    7.3.1. Governing Law; Jurisdiction. The rights and liabilities of the
parties will be governed by the laws of Delaware, regardless of the choice of
law provisions of that state or any other jurisdiction.


 
    7.3.2. Arbitration as Exclusive Remedy. Except for actions seeking
injunctive relief, which may be brought before any court having jurisdiction,
any claim arising out of or relating to this Agreement, including its validity,
interpretation, enforceability or breach, whether based on breach of covenant,
breach of an implied covenant or intentional infliction of emotional distress or
other tort or contract theories, which are not settled by agreement between the
parties, shall be settled by arbitration in Dade County, Florida before a single
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association ("AAA") then in effect. The parties hereby agree to use
their best efforts to keep all matters relating to any arbitration hereunder
confidential. Each party agrees that the arbitration provisions of this
Agreement are its exclusive remedy and expressly waives any right to seek
redress in another forum. Any arbitration shall be commenced within forty-five
(45) days, and completed within ninety (90) days, of the appointment of the
arbitrators.
 
  

 
 

--------------------------------------------------------------------------------

 
 
    7.4. Waivers Strictly Construed. With regard to any power, remedy or right
provided herein or otherwise available to any party hereunder (i) no waiver or
extension of time shall be effective unless expressly contained in a writing
signed by the waiving party; and (ii) no alteration, modification or impairment
shall be implied by reason of any previous waiver, extension of time, delay or
omission in exercise, or by an other indulgence.
   
    7.5. Severability. The validity, legality or enforceability of the remainder
of this Agreement will not be affected even if one or more of the provisions of
this Agreement will be held to be invalid, illegal or unenforceable in any
respect.
 
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
set forth below.




COMPANY:                                                                                                                     INDEMNITEE
("YOU"):
 
ChromaDex Corporation, a Delaware corporation


By:____________________________                                                                         ______________________ 
Jeffrey Himmel
Its:
Print Name:
Title:
Dated:                      _____________________                                                                                                           Dated:
__________________


 



 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT A
CERTAIN DEFINITIONS


     "Change in Control" is an event which shall be deemed to have occurred if
any one or more of the following events occur: (i) any "person" (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) hereafter becomes the "beneficial owner" (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing 50.1% or more of Voting Securities, excluding, however, a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or a corporation owned directly or indirectly by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company or any person meeting such standard as of the date hereof; or (ii)
during any period of two consecutive years , individuals who, at the beginning
of such period, constitute the Board of Directors of the Company and any new
director whose election by the Board of Directors or nomination for election by
the Company's shareholders was approved by a vote of at least two-thirds of the
directors then still in office, cease for any reason to constitute a majority of
the Board of Directors; or (iii) the shareholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least a majority of the total voting power of the surviving
entity outstanding immediately after such merger or consolidation; or (iv) the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all the
Company's assets.


 
     "Claim" means (i) any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative which is
related to the fact that you are or were a director, officer, employee, agent,
trustee or fiduciary of the Company, or are or were serving at the request of
the Company as a director, officer, employee, trustee, agent or fiduciary of
another corporation, partnership, joint venture, employee benefit plan, trust or
other enterprise, or by reason of anything done or not done by you in any such
capacity, or (ii) any inquiry or investigation, whether instituted by the
Company or any other party, that you in good faith believe might lead to the
institution of any such action, suit or proceeding.
 
     "Expenses" means, without limitation, reasonable attorneys' fees and all
other costs, expenses and obligations paid or incurred in connection with (i)
investigating, defending, being a witness in or participating in (including on
appeal), any Claim or (ii) preparing to defend, be a witness in or participate
in any Claim.
 
     "Independent Legal Counsel" means an attorney or firm of attorneys selected
by you and approved by the Company (which approval shall not be unreasonably
withheld) who shall not have otherwise performed services within the last three
(3) years for the Company or for you (other than services as provided under
Section 2 of this Agreement). If you fail to select an Independent Legal Counsel
within 30 days of request by the Company, the Company may select such counsel
subject to your reasonable approval.
 
     "Involved" means involuntarily (or at the request of the Company) being or
becoming, or being threatened with becoming, a party or witness or other
participant.
 
     "Losses" means expenses, judgments, fines, penalties, ERISA excise taxes
and any amounts paid in settlement (including all related interest).
 
     "Voting Securities" means any securities of the Company which entitle the
holders thereof to vote generally in the election of directors.
